DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/627,295 filed 12/29/2019.

Information Disclosure Statement
The information disclosure statements filed 12/08/2020 and 02/14/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 1-18 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A display panel, comprising: a base substrate; a plurality of pixel units distributed on the base substrate in an array, wherein the pixel units comprise a color resist block disposed on the base substrate and a pixel electrode disposed on the color resist block; and a plurality of common electrode lines disposed on the base substrate in a longitudinal direction, wherein the common electrode lines are arranged at intervals and are located at a boundary of the pixel unit, and one of the common electrode lines corresponds to one of the pixel units; wherein a first opening is disposed on the color resist block near the common electrode lines, each of the common electrode lines comprises a first segment and a second segment that are arranged at intervals and respectively located on opposite sides of the first opening, each of the first segment and the second segment of the common electrode lines are electrically connected through a first connecting line, and an orthographic projection of the first connecting line on the base substrate does not coincide with an orthographic projection of the first opening on the base substrate; the first connecting line is located on sides of the first opening; and an overall shape of the first connecting line is a curve or a polyline.
          Therefore, claim 1 and its dependent claims 2-8 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being; A display panel, comprising: a base substrate; a plurality of pixel units distributed on the base substrate in an array, wherein the pixel units comprise a color resist block disposed on the base substrate and a pixel electrode disposed on the color resist block; and a plurality of common electrode lines disposed on the base substrate in a longitudinal direction, wherein the common electrode lines are arranged at intervals and are located at a boundary of the pixel unit, and one of the common electrode lines corresponds to one of the pixel units; wherein a first opening is disposed on the color resist block near the common electrode lines, each of the common electrode lines comprises a first segment and a second segment that are arranged at intervals and respectively located on opposite sides of the first opening, each of the first segment and the second segment of the common electrode lines are electrically connected through a first connecting line, and an orthographic projection of the first connecting line on the base substrate does not coincide with an orthographic projection of the first opening on the base substrate.
          Therefore, claim 9 and its dependent claims 10-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847